Citation Nr: 1124934	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from January 1987 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse appeared and testified at a hearing held at the RO before a Decision Review Officer in November 2008.  A copy of the transcript of this hearing has been associated with the claims file.

The Veteran's appeal was previously before the Board in June 2010 at which time it issued a decision denying service connection for chronic bronchitis and residuals of a fractured left little finger and a compensable disability rating for service-connected bilateral hearing loss.  In addition, it remanded nine other issues.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) the three issues denied in the June 2010 Board decision.  By Joint Motion for Partial Remand, the Veteran abandoned his appeal of the issues of service connection for chronic bronchitis and residuals of a fractured left little finger but the parties agreed to remand the issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss.  The other issues previously remanded by the Board have not been certified and returned to the Board to date.  Consequently, the only issue for which the Board currently has jurisdiction over is the issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

As previously indicated, the Veteran appealed the denial of this claim in the Board's June 2010 decision to the Court.  Pursuant to a Joint Motion for Partial Remand, in December 2010, the Court vacated the Board's decision as to this issue and remanded the Veteran's appeal to the Board.  In the Joint Motion for Partial Remand, the parties agreed that vacatur and remand were warranted "so that Appellant can be provided an additional examination or opinion to address the issue of functional loss."  In doing so, the parties relied upon Martinak v. Nicholson, 21 Vet. App. 447 (2007), finding that VA failed in its duty to assist in that it failed to provide an additional audiology examination or opinion that specifically addresses any functional loss the Veteran may suffer as a result of his service-connected hearing loss as required by the Court's decision. 

In Martinak, the Court of Appeals for Veterans Claims (Court) deferred to the policy adopted by the Secretary in his previous guidance documents (specifically Fast letter 07-10 which instructed audiologists "to describe effects on occupational functioning and daily activities" in "both examination worksheets"), and held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  The Court found in that case, however, that the VA examination was adequate as the VA audiologist provided such a description.  It noted that the audiologist's report noted that the appellant's bilateral hearing loss and tinnitus "[a]ffects [his] ability to sleep," which indicates the examiner did elicit information from the appellant concerning the functional effects of his disability.  Id.  The Court stated that is all the applicable regulatory provisions provide and that the audiologist is not required to read the appellant's mind nor is he or she required to offer a speculative opinion based on information that the appellant had not provided.  Id.

Thus, on remand, the Veteran should be afforded a new VA audio examination pursuant to the Joint Motion for Partial Remand.  In the examination report, the examiner should attempt to fully describe the effect the Veteran's bilateral hearing loss has on his occupational functioning and daily life as reported by him.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA audio examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

The examination should be conducted by a VA audiologist for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral hearing loss.  The examiner should perform a complete audiological evaluation.  The examiner should elicit information as to the effect the Veteran's hearing loss has on his occupational functioning and daily life and fully describe this in his/her report.  If speech discrimination testing is inappropriate, the examiner should indicate the reason for which such was not performed.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


